Exhibit 10-r(i) CONSENT OF THE EXECUTIVE COMMITTEE OF THE BOARD OF DIRECTORS OF PACIFIC TELESIS GROUP IN LIEU OF A MEETING THE UNDERSIGNED, being all the members of the Executive Committee of the Board of Directors of PacificTelesis Group (the"Corporation"),a Nevada corporation,do hereby consent to and deem it advisable to adopt and do hereby adopt the following resolutions, without a meeting, pursuant to Nev. Rev. Stat. ss. 78.315, which consent shall have the same force and effect as a unanimous vote at a meeting duly held. WHEREAS, as a result of the merger on April 1, 1997, of the Corporationwith SBCCommunicationsInc.(NV), a Nevadacorporation, it is desirable to make changes to certain benefit plans of the Pacific Telesis Group: THEREFORE, BE IT: RESOLVED,that the Pacific Telesis Group Non-Qualified Savings Plan be, and it hereby is, amended as follows: The following language shall be added at the end of the first paragraph of Section 2:"AnEmployee who commences participation in another non-qualified deferral plan of Pacific Telesis Group or of any company controlling, controlled by or under common control with Pacific Telesis Group shall cease to be eligible to participate in this Plan." The following language shall be added at the end of the first paragraph of Section 4: "A Participant shall cease participation in this Plan effective upon participation in another non-qualified deferral plan of Pacific Telesis Group or of any company controlling, controlled by or under common control with Pacific Telesis Group." RESOLVEDFURTHER, that the Pacific Telesis Group 1996 Executive Deferred Compensation Plan be, and it hereby is, amended as follows: The following paragraph shall be added at the end of Section 2: "Provided, however, an employee shall not be eligible to participate in this Plan if the employee participates in another non-qualifieddeferral plan of Pacific Telesis Group or of any company controlling, controlled by or under common control with Pacific Telesis Group." The last sentence of Section 4.2 shall be amended to read as follows:"An election with respect to Salary, STIP or Other Awards for services performed in a calendar year and/or with respect to LTIP for services performed in a multiple-year performance period shall be deemed irrevocably terminated when the employee, whether by transfer or termination of employment, or by participation in another non-qualified deferral plan of Pacific Telesis Group or of any company controlling, controlled by or under common control with Pacific Telesis Group, ceases to be eligible to participate in the Plan during such calendar year and/or such multiple-year performance period (as applicable)." RESOLVED FURTHER, that the Pacific Telesis Group 1996 Directors' Deferred Compensation Plan be, and it hereby is, amended as follows: Thefollowingparagraphshall be added at the end of Section 4.2: "If a Director of Pacific Telesis Group as of March 31, 1997, became a Director (which term shall be deemed to include an Advisory Director) of SBC Communications Inc., a Delaware corporation, on April 1, 1997, then such Director may irrevocably elect in writing, on or before December 31, 1997, that the Director shall not be deemed to have ceased being a Director of Pacific Telesis Group so long as the Directorcontinuouslyserves as a Director of SBC Communications Inc." RESOLVED FURTHER, that the Pacific Telesis Group Deferred CompensationPlan for Non-EmployeeDirectors be, and it hereby is, amended as follows: The following subsection 4(f) shall be added at the end of Section 4: "If a Director ofPacific Telesis Group as of March 31, 1997, became a Director (which term shall be deemed to include an Advisory Director) of SBC Communications Inc., a Delaware corporation, on April 1, 1997, then such Director may irrevocably elect in writing, on or before December 31, 1997, that the Director shall not be deemed to have ceased being a Director of Pacific Telesis Group so long as the Director continuously serves as a Director of SBC Communications Inc." Theundersigned, consisting of all the members of the Executive Committee of the Board ofDirectors of the Corporation, have executed these resolutions effective November 21, 1997. Royce S. CaldwellJames D. Ellis
